Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of Application
The Amendment and Remarks filed on 11/11/19 are acknowledged.
Claims 1-30 were cancelled.
New claims 31-50 were added and are included in the prosecution.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 07/29/19 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the examiner is considering the information disclosure statement. Please see attached copy of PTO-1449.
Claim Interpretation
Claim 31 recites “A method of dosing a subject for the prophylactic treatment of a migraine, the method comprising: administering an extended-release topiramate capsule once daily to the subject …” It is recommended that claim 31, line 1, should be amended to insert the term “healthy” before the term “subject” since the claimed method is for a “prophylactic treatment.” Support for the term “healthy” with respect to the subject is present in the Specification (Page 11, lines 12-17) as well as in instant claim 32 which recites the step of dosing to a “healthy human subject.” 
 Also, it is recommended that claim 31, line 3, be amended to insert the phrase “in need thereof” after the term “subject” in order to state the intentional purpose for which the method must be performed. Please see MPEP 2111.02(11).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 31-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Najarian et al. (US 2009/0304785 A1).
The claimed invention is a method of dosing a subject for the treatment of a migraine, the method comprising: administering an extended-release topiramate capsule once daily to the subject, wherein the extended-release topiramate capsule comprises: a capsule shell comprising a single population of coated particles; wherein each coated particle comprises a core and a coating thereon; wherein each particle core comprises a homogeneous mixture comprising topiramate throughout its core; and wherein the coating comprises one or more release controlling agent(s), wherein the extended-release topiramate capsule, when given as a single-dose to a healthy human subject, achieves an AUC0-inf of 170 to 210 h•μg/mL within a 95% confidence interval, and a Cmax of 2 to 4 μg/mL within a 95% confidence interval.
et al. disclose the use of topiramate for the prevention of migraine headaches ([0009] and [0032]). Najarian et al. disclose a “... controlled release topiramate composition composed of an effective amount of topiramate, microcrystalline cellulose, and methylcellulose. Such a composition will provide for sustained release of the topiramate. The composition, in the form of, for instance, a bead or tablet, may be coated with ethyl cellulose, polyvinyl pyrrolidone, or the like, to provide for delayed release of the topiramate as well” ([0012]). Dosage forms include controlled release (CR) capsules ([0022], FIG. 1, [0043], [0046] - [0051], claims 1-5, 37). Controlled release topiramate beads for oral administration “by incorporation in an orally administrable capsule are made using an extrusion spheronization process to produce a matrix core comprised of:  topiramate, 40.0% w/w; microcrystalline cellulose, e.g., Avicel® PH102, 56.5% w/w; and methylcellulose, e.g., Methocel™ Al 5 LV, 3.5% w/w. The topiramate cores are then coated with ethyl cellulose, 5.47% w/w and Povidone K30:2.39% w/w” ([0051], [0071], Example 1 – [0119] – [0120]). FIG. 1 depicts that drug exposure as measured by AUC for the CR formulation capsule is the same as the 100 mg of immediate release topiramate (Topamax®) tablet despite a 20% reduction in the Cmax ([0015] and [0041]). Sodium hydrogen carbonate is disclosed as one of many additives generally used in the field of preparing sustained release preparations ([0049]). Capsules made of gelatin or a cellulosic material are disclosed ([0046]). A packaged pharmaceutical preparation comprising topiramate is disclosed ([0014], [0115] – [0117], claim 37). Najarian et al. disclose the administration of an initial dosage to an individual for a specific time period ([0013] – [0014], [0034], [0039], [0063], claims 19, 23-25, 37-40). 
et al. do not exemplify the administration of the topiramate formulation for the prophylactic treatment of a migraine. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to administer the controlled release topiramate beads-containing capsule to an individual for a specific time period, as taught by Najarian et al., use the method for the prevention of migraines, also as taught by Najarian et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because Najarian et al. disclose the use of topiramate for the prevention of migraine headaches ([0009] and [0032]).
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Regarding instant claim 31, the limitations of the method of dosing a subject for the prophylactic treatment of a migraine would have been obvious over the administration of the controlled release topiramate beads-containing capsule to an individual for a specific time period, as taught by Najarian et al. ([0013] – [0014], [0034], [0039], [0063], claims 19, 23-25, 37-40) in view of the use of topiramate for the prevention of migraine headaches ([0009] and [0032]), which is also taught by Najarian et al.
et al. ([0013] – [0014], [0034], [0039], [0063], claims 19, 23-25, 37-40) unless there is evidence of criticality or unexpected results.
Regarding instant claim 37, the limitation of the extended-release topiramate capsule being free of an immediate release component would have been obvious over the controlled release topiramate composition that does not contain an immediate release ([0011], [0012], FIG. 1, [0015], [0051]), as taught by Najarian et al. 

Claims 31-50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Najarian et al. (US 2009/0304785 A1) in view of Edgren et al. (US 2005/0175696 A1).
The teachings of Najarian et al. are discussed above.
Najarian et al. do not expressly teach the inclusion of one or more plasticizers in the coating.
Edgren et al. disclose a controlled release topiramate dosage form, in which the granule coating is water insoluble and is comprised of a compound selected from the group consisting of ethyl cellulose, polyvinyl acetate, polyacrylates such as ethyl acrylate methylmethacrylate copolymers, and additionally plasticizers such as polyethylene glycol, glycerin, triethyl citrate and dibutyl sebacate ([0040]). Drug 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to administer the controlled release topiramate beads-containing capsule to an individual for a specific time period, wherein the controlled release topiramate beads are incorporated in an orally administrable capsule which are made using an extrusion spheronization process to produce a matrix core comprised of topiramate; microcrystalline cellulose; and methylcellulose, wherein the topiramate cores are coated with ethyl cellulose and Povidone K30 (polyvinyl pyrrolidone), as taught by Najarian et al., in view of controlled release topiramate dosage form, in which the granule coating is comprised of a compound selected from the group consisting of ethyl cellulose, polyvinyl acetate, polyacrylates such as ethyl acrylate methylmethacrylate copolymers, and additionally plasticizers such as polyethylene glycol, glycerin, triethyl citrate and dibutyl sebacate, as taught by Edgren et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because both Najarian et al. and Edgren et al. are drawn to controlled release capsules comprising a core which contains topiramate and is coated with a coating comprising release controlling agents such as ethyl cellulose and pore formers such as polyvinyl pyrrolidone. It is obvious to combine prior art elements according to known methods to yield predictable results. Please see MPEP 2141. One of ordinary skill in the art would have found it obvious to include a plasticizer in the coating of Najarian et al. based on et al. with a reasonable expectation of success in producing a functional controlled release capsule containing coated topiramate containing cores.
Regarding instant claims 38-43, the limitations of the particle core comprising a homogenous mixture comprising topiramate; one or more filler(s); and one or more binder(s) would have been obvious over the controlled release topiramate composition composed of an effective amount of topiramate, microcrystalline cellulose, and methylcellulose, as taught by Najarian et al. ([0012]). The limitations of the coating comprising one or more release controlling agent(s); one or more pore former(s); and one or more plasticizer(s) would have been obvious over the granule coating comprised of ethyl cellulose and polyvinylpyrrolidone (Povidone K30) ([0051], [0071], Example 1 – [0119] – [0120]), as taught by Najarian et al., and the coating comprising a compound selected from the group consisting of ethyl cellulose, polyvinyl acetate, polyacrylates such as ethyl acrylate methylmethacrylate copolymers, and additionally plasticizers such as polyethylene glycol, glycerin, triethyl citrate and dibutyl sebacate ([0040]), as taught by Edgren et al. 
Regarding instant claims 44-45, the limitations of the stabilizer(s) would have been obvious over the sodium hydrogen carbonate ([0049]) as taught by Najarian et al. 
Regarding instant claim 46, the limitation of the extended-release topiramate capsule comprising 40 wt-% to 50 wt-% of topiramate, based on the total weight of an uncoated particle core would have been obvious over the matrix core comprised of topiramate at 40.0% w/w ([0051]), as taught by Najarian et al. 
Regarding instant claim 47, the limitation of the extended-release topiramate capsule comprising 3 wt-% to 7 wt-% of one or more binder(s), based on the total et al. 
Regarding instant claim 48, the limitation of the extended-release topiramate capsule comprising 55 wt-% to 65 wt-% of one or more release controlling agent(s) based on the total weight of the coating would have been obvious over the coating which comprises 269.5 grams of ethyl cellulose, 196.0 grams of hydroxypropyl cellulose EFX and 24.5 grams of MYRJ 52 ([0407]), as taught by Edgren et al. The calculated amount of the ethyl cellulose is 269.5 g ÷ 490.0 g total weight of the coating = 55%, which renders obvious the lower limit of the claimed range, i.e., 55 wt-%.
Regarding instant claim 49, the limitation of the extended-release topiramate capsule comprising 20 wt-% to 25 wt-% of one or more pore former(s) based on the total weight of the coating would have been obvious over the coating which comprises 2.39% w/w of Povidone K30 ([0051]), as taught by Najarian et al. The calculated amount of the Povidone is 2.39% ÷ 69% total weight of the coating = 30%, which lies within the claimed range.
Regarding instant claim 50, the limitation of the extended-release topiramate capsule comprising 10 wt-% to 20 wt-% of one or more plasticizer(s) based on the total weight of the coating would have been obvious over the amount of plasticizer in the coating or semi-permeable wall in the range of about 0.01% to about 20% ([0308]), as taught by Edgren et al.


Claims 31-47 and 49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nangia et al. (US 2008/0085306 A1).
Nangia et al. disclose a delayed-release oral topiramate pharmaceutical composition, comprising a core comprising topiramate or a pharmaceutically acceptable salt thereof and an enteric coating disposed around at least a portion of the core (Abstract, claims 1-2, 70-71, 81, 88, 95, and 102-103). Nangia et al. disclose that topiramate is most frequently prescribed for migraine prophylaxis ([0011], [0013], [0016], [0171]-[0172]). In certain embodiments, the topiramate pharmaceutical compositions provides an effective plasma level between 2-8 µg/mL at steady state for migraine treatment ([0050], [0054]); and for migraine prophylaxis ([0055], [0102], [0108], [0113], [0131], [0132], [0136], [0173], claims 2 and 95). Extended release capsules  ([0020], [0091]-[0100], FIGS. 1D, 18-27) containing topiramate, the filler microcrystalline cellulose, the binders hydroxypropyl cellulose and povidone K-30, release controlling agents such as ammonio methacrylate copolymer type A, the plasticizer triethyl citrate, etc. ([0543]-[0554], TABLES 23-24) are disclosed. Release controlling polymers including ethylcellulose are disclosed ([0025], [0036]-[0037], [0204]-[0208], claim 2). Pore-forming components such as HPMC (hydroxypropyl methylcellulose or hypromellose) are disclosed ([0205]). Stabilizers including sodium bicarbonate, magnesium carbonate, calcium carbonate, and calcium hydroxide are disclosed ([0447]). TABLE 24 discloses the pharmacokinetic parameters of the extended release topiramate capsules, including the Cmax, Tmax and AUC0-∞. Once daily administration of the dosage form is disclosed (Abstract, [0019], [0113], [0138], [0173], [0205], claim 102). The coating contains plasticizers ([0208], [0319], [0439]-[0440]).
et al. do not expressly disclose the same pharmacokinetic parameters recited in instant claim 31. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to administer the extended release topiramate capsule to an individual for the prevention of a migraine, as taught by Nangia et al., and achieve the same pharmacokinetic (PK) parameters of the instant invention.
One of ordinary skill in the art would have found it obvious to do this because the recited PK parameters would have been obvious variants given the same dosage form, i.e., extended release topiramate capsule, which is administered for the same purpose, i.e., for the prevention of a migraine, is taught by Nangia et al. The recited PK parameters would have been obvious over the PK parameters taught by Nangia et al. (TABLE 24) unless there is evidence of criticality or unexpected results. 
Regarding instant claim 31, the limitations of the method of dosing a subject for the prophylactic treatment of a migraine would have been obvious over the topiramate pharmaceutical compositions providing an effective plasma level between 2-8 µg/mL at steady state for migraine treatment ([0050], [0054]); and for migraine prophylaxis ([0055], [0102], [0108], [0113], [0131], [0132], [0136], [0173], claims 2 and 95), as taught by Nangia et al.
Regarding instant claims 31-36, the limitations of the pharmacokinetic effects after administering the extended release topiramate to a healthy human subject daily would have been obvious over the once daily administration of the extended release topiramate capsule (Abstract, [0019], [0113], [0138], [0173], [0205], claim 102) and the pharmacokinetic parameters of the extended release topiramate capsules, including the max, Tmax and AUC0-∞(TABLE 24), as taught by Nangia et al. unless there is evidence of criticality or unexpected results.
Regarding instant claim 37, the limitation of the extended-release topiramate capsule being free of an immediate release component would have been obvious over the extended release topiramate capsule ([0020], [0091]-[0100], FIGS. 1D, 18-27) which do not contain an immediate release component ([0543]-[0554], TABLE 23), as taught by Nangia et al. 
Regarding instant claims 38-43, the limitations of the particle core comprising a homogenous mixture comprising topiramate; one or more filler(s); and one or more binder(s) would have been obvious over the extended release topiramate composition containing topiramate, the filler microcrystalline cellulose, the binders hydroxypropyl cellulose and povidone K-30, release controlling agents such as ammonio methacrylate copolymer type A, the plasticizer triethyl citrate, etc. ([0543]-[0554], TABLES 23-24), as taught by Nangia et al. The limitations of the coating comprising one or more release controlling agent(s); one or more pore former(s); and one or more plasticizer(s) would have been obvious over the release-controlling polymeric layer which contains release controlling polymers including ethylcellulose ([0025], [0036]-[0037], [0204]-[0208], claim 2); pore-forming components such as HPMC (hydroxypropyl methylcellulose or hypromellose) ([0205]); and plasticizers ([0208], [0319], [0439]-[0440]), as taught by Nangia et al.
Regarding instant claims 44-45, the limitations of the stabilizer(s) would have been obvious over the stabilizers including sodium bicarbonate, magnesium carbonate, et al. 
Regarding instant claim 46, the limitation of the extended-release topiramate capsule comprising 40 wt-% to 50 wt-% of topiramate, based on the total weight of an uncoated particle core would have been obvious over the uncoated topiramate pellet formulation which contains 43% w/w topiramate (TABLE 21), as taught by Nangia et al. 
Regarding instant claim 47, the limitation of the extended-release topiramate capsule comprising 3 wt-% to 7 wt-% of one or more binder(s), based on the total weight of an uncoated particle core would have been obvious over the core comprised of hydroxypropyl cellulose at 5% w/w (TABLE 21) and 3.2% w/w (TABLE 23), as taught by Nangia et al. 
Regarding instant claim 49, the limitation of the extended-release topiramate capsule comprising 20 wt-% to 25 wt-% of one or more pore former(s) based on the total weight of the coating would have been obvious over the release controlling layer which comprises the pore-forming component, preferably comprising HPMC, in an amount of about 5% to about 50% by weight of the water-insoluble or hydrophobic component ([0207], as taught by Nangia et al. 

Claims 31-50 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nangia et al. (US 2008/0085306 A1) in view of Edgren et al. (US 2005/0175696 A1).
The teachings of Nangia et al. are discussed above.
et al. do not expressly teach that the extended-release topiramate capsule comprises 55 wt-% to 65 wt-% of one or more release controlling agent(s) based on the total weight of the coating, as recited in instant claim 48.
The teaching of Edgren et al. with respect to a controlled release topiramate dosage form is discussed above. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to administer the extended release topiramate capsule to an individual for the prevention of a migraine, as taught by Nangia et al., in view of controlled release topiramate dosage form, in which the granule coating is comprised of a compound selected from the group consisting of ethyl cellulose, polyvinyl acetate, polyacrylates such as ethyl acrylate methylmethacrylate copolymers, and additionally plasticizers such as polyethylene glycol, glycerin, triethyl citrate and dibutyl sebacate, as taught by Edgren et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to do this because both Nangia et al. and Edgren et al. are drawn to controlled release capsules comprising a core which contains topiramate and is coated with a coating comprising release controlling agents such as ethyl cellulose and pore formers such as polyvinyl pyrrolidone. It is obvious to combine prior art elements according to known methods to yield predictable results. Please see MPEP 2141. 
Regarding instant claim 48, the limitation of the extended-release topiramate capsule comprising 55 wt-% to 65 wt-% of one or more release controlling agent(s) based on the total weight of the coating would have been obvious over the coating which comprises 269.5 grams of ethyl cellulose, 196.0 grams of hydroxypropyl cellulose et al. The calculated amount of the ethyl cellulose is 269.5 g ÷ 490.0 g total weight of the coating = 55%, which renders obvious the lower limit of the claimed range, i.e., 55 wt-%.
Regarding instant claim 50, the limitation of the extended-release topiramate capsule comprising 10 wt-% to 20 wt-% of one or more plasticizer(s) based on the total weight of the coating would have been obvious over the amount of plasticizer in the coating or semi-permeable wall in the range of about 0.01% to about 20% ([0308]), as taught by Edgren et al.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 31-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 8,652,527 B2 (“the ‘527 Patent”). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are drawn to they are drawn to an extended-release 
The difference is that claims of the ‘527 Patent recite specific components and their corresponding concentration ranges in the extended release topiramate capsule, whereas only instant claims 46-50 recite the specific amounts of some of the components. 
However, one of ordinary skill in the art would have found the specific concentration ranges of the components of the ‘527 Patent obvious variants while preparing the same extended release topiramate capsule of instant claims unless there is evidence of criticality or unexpected results.
Instant claims are drawn to a method of dosing a subject for the prophylactic treatment of a migraine whereas claims of the ‘527 Patent are drawn to the extended-release topiramate capsule. However, one of ordinary skill in the art would have found it obvious to dose a subject for the prophylactic treatment of a migraine since topiramate is known in the art to be used for such treatment. 
Therefore, instant claims and claims of the ‘527 Patent are not patentably distinct over each other.

Claims 31-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 8,889,190 B2 (“the ‘190 Patent”). 

The difference is that claims of the ‘190 Patent recite specific components and their corresponding concentration ranges in the extended release topiramate capsule, as well as the pharmacokinetic profile, whereas instant claims are silent regarding the specific amounts of the components. 
However, one of ordinary skill in the art would have found the specific concentration ranges of the components of the ‘190 Patent obvious variants while preparing the same extended release topiramate capsule of instant claims unless there is evidence of criticality or unexpected results.
Instant claims are drawn to a method of dosing a subject for the prophylactic treatment of a migraine whereas claims of the ‘190 Patent are drawn to the extended-release topiramate capsule. However, one of ordinary skill in the art would have found it obvious to dose a subject for the prophylactic treatment of a migraine since topiramate is known in the art to be used for such treatment. 
Therefore, instant claims and claims of the ‘190 Patent are not patentably distinct over each other.

Claims 31-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 9,101,545 B2 (“the ‘545 Patent”). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are drawn to they are drawn to an extended-release topiramate capsule comprising a capsule shell comprising a single population of coated particles which comprise a homogenous mixture comprising topiramate throughout the core of each coated particle, and therefore, encompass overlapping or coextensive subject matter. 
The difference is that claims of the ‘545 Patent recite specific components and their corresponding concentration ranges in the extended release topiramate capsule, as well as the pharmacokinetic profile, whereas only instant claims 46-50 recite the concentration ranges of some of the components. 
However, one of ordinary skill in the art would have found the specific concentration ranges of the components of the ‘545 Patent obvious variants while preparing the same extended release topiramate capsule of instant claims unless there is evidence of criticality or unexpected results.
Instant claims are drawn to a method of dosing a subject for the prophylactic treatment of a migraine whereas claims of the ‘545 Patent are drawn to the extended-release topiramate capsule. However, one of ordinary skill in the art would have found it obvious to dose a subject for the prophylactic treatment of a migraine since topiramate is known in the art to be used for such treatment. 


Claims 31-50 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,555,005 B2 (“the ‘005 Patent”).
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are drawn to an extended-release topiramate capsule comprising a capsule shell comprising a single population of coated particles which comprise a homogenous mixture comprising topiramate throughout the core of each coated particle, and therefore, encompass overlapping or coextensive subject matter. 
The difference is that claim 1 of the ‘005 Patent recites the limitations regarding the components of the core and the coating, whereas instant claim 31 does not recite these specific components. However, instant claim 38 recites the specific components of the core and the coating. 
Instant claims are drawn to a method of dosing a subject for the prophylactic treatment of a migraine whereas claims of the ‘005 Patent are drawn to the extended-release topiramate capsule. However, one of ordinary skill in the art would have found it obvious to dose a subject for the prophylactic treatment of a migraine since topiramate is known in the art to be used for such treatment. 
Since the instant application claims an extended-release topiramate capsule which has the same components and the same pharmacokinetic profile as the claims of the '005 Patent, they are not patentably distinct over each other.
Claims 31-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,363,224 B2 (“the ‘224 Patent”) in view of Najarian et al. (US 2009/0304785 A1) or alternatively in view of Nangia et al. (US 2008/0085306 A1). 
Although the conflicting claims are not identical, they are not patentably distinct from each other because they are drawn to they are drawn to a method of dosing a subject comprising administering an extended-release topiramate capsule once daily to the subject, wherein the extended-release topiramate capsule comprises a capsule shell comprising a single population of coated particles which comprise a homogenous mixture comprising topiramate throughout the core of each coated particle, and therefore, encompass overlapping or coextensive subject matter. 
The difference is that claims of the ‘224 Patent recite the treatment of convulsions whereas instant claims recite the prophylactic treatment of a migraine. 
The teaching of Najarian et al., or alternatively, of Nangia et al., with respect to the prophylactic treatment of a migraine by administering topiramate is discussed in detail above. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to administer the extended release topiramate capsule recited in claims of the ‘224 Patent to an individual for the prevention of a migraine, since this is taught by Najarian et al. ([0009] and [0032]) or alternatively by Nangia et al. ([0011], [0013], [0016], [0171]-[0172]). 
Therefore, instant claims and claims of the ‘224 Patent in view of Najarian et al. or alternatively in view of Nangia et al. are not patentably distinct over each other.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARADHANA SASAN whose telephone number is (571)272-9022.  The examiner can normally be reached Monday to Friday from 6:30 am to 3:00 pm.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax, can be reached at 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ARADHANA SASAN/Primary Examiner, Art Unit 1615